Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of K.C.B., a Minor Child              Appeal from the County Court at Law of
                                                      Hopkins County, Texas (Tr. Ct. No. 37,125
No. 06-13-00083-CV                                    CCL). Opinion delivered by Justice Carter,
                                                      Chief Justice Morriss and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Deborah Ann Brice, pay all costs of this appeal.




                                                      RENDERED FEBRUARY 12, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk